Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 7/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 24-25 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al. (US 2021/0061391) (hereinafter Yamashita).
Re claim 17: Yamashita discloses a straddle vehicle, comprising: a tail lamp (191, fig. 3A) emitting light toward a rear side (opposite x direction, fig. 3A); a rear covering (124, fig. 3A) provided with the tail lamp (191); a rear end component (193, fig. 3B) disposed more rearward than the rear covering (124, fig. 3A); a rear stay (161, 162, 194, fig. 3A) extending at 

Re claim 18: Yamashita discloses a pair of left and right rear turn lamps (192, fig. 5B), wherein the sensor (17, fig. 5B) senses a range from a left rear side to a right rear side (left and right radars 171, fig. 5B) (see para [0036]) and wherein the sensor (17) is at least partially positioned closer to the center (see fig. 5B) in a vehicle width direction (Y-direction, fig. 5B) than the left rear turn lamp (left 192, fig. 5B), and closer to the center in the vehicle width direction (see fig. 5B) than the right rear turn lamp (right 192, fig. 5B).  

Re claim 19: Yamashita discloses wherein the sensor (17, fig. 3B, 5B) is at least partially received in the internal space formed in the rear stay (see fig. 3B, 5B) and wherein the sensor (17) is disposed at a position closer to the connecting portion (162) than the rear end component (193, fig. 3B).  

Re claim 20: Yamashita discloses the rear stay (161, 162, 194, fig. 3B) includes: a stay main body (162, fig. 3B) to which the sensor (17, fig. 3B) is attached; and an upper covering (upper 161, fig. 3B) that is disposed so as to cover at least a part of an upper surface of the stay main body (upper surface of 162, fig. 3B), the part corresponding to a range where the sensor is attached (see fig. 3B).  

 the rear stay (161, 162, 194, fig. 3B) includes: a stay extending-out portion (upper right portion of 161, fig. 3B) that extends rearward (extends to right direction, fig. 3B) from a connecting portion (162, fig. 3B) connected to the rear covering (124, fig. 3B); and a stay rear end portion (bottom portion of 161, fig. 3B) that extends downward from the rear end (see fig. 3B) of the stay extending-out portion (upper right portion of 161), and supports the rear end component (193, fig. 3B), and wherein the sensor (17, fig. 3B) is received in the internal space (space of 161 and 162, fig. 3B) that is formed either in the rear covering or in the stay rear end portion (bottom portion of 161, fig. 3B) excluding the stay extending-out portion (upper right portion of 161, fig. 3B).  

Re claim 25: Yamashita discloses the sensor (17, fig. 3B) is received in the stay rear end portion (bottom portion of 161, fig. 3B).  

Re claim 27: Yamashita discloses the rear stay (161, 162, 194) has a projecting portion (upper right portion of 191, fig. 3B) projecting more rearward than a rear surface (left surface of 171, fig. 3B) of the sensor (17, fig. 3B).  

Re claim 28: Yamashita discloses the stay rear end portion (bottom portion of 161, fig. 3B) has a rear wall (right wall of bottom of 161, fig. 3A), side walls (left and right walls of 161, fig. 4A) formed on both sides in a vehicle width direction (see fig. 4A), and a top wall (top wall of 161, fig. 3A) and wherein the rear, side, and top walls defining an internal space (see fig. 3B) in which the sensor (17, fig. 3B) is received.  


Re claim 30: Yamashita discloses the rear stay (161, 162, 194, fig. 3A) is attachable to and detachable (see par a[0044]) from the connecting portion (162, fig. 3B) connected to the rear covering (124, fig. 3B) and wherein the sensor (17, fig. 3B) is received in the internal space (see fig. 3B) that is formed in the rear stay (161, 162, 194, fig. 3B).  

Re claim 31: Yamashita discloses the sensor (17, fig. 3B) is attached to a rear portion of the rear covering (rear of 124, fig. 3B), wherein, in a rear view (see fig. 4B), the sensor (17) and the tail lamp (191, fig. 4B) are adjacent to each other, and wherein, in a side view (see fig. 3B), the sensor (17) and the tail lamp (191, fig. 3B) are adjacent to or overlap each other (191 overlaps portion of 17, fig. 3B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2021/0061391) in view of Otsuji et al. (US 2014/0293629) (hereinafter Otsuji). 
the rear stay (161, 162, 194, fig. 3B) includes a license plate attachment portion (portion which 193 is mounted onto 161, fig. 3b) to which a license plate (193, fig. 3B) (license plate, see para [0069]) can be attached and wherein the sensor (17) is disposed upper than the license plate attachment portion (see fig. 3B), and lower than the tail lamp (191, fig. 3B).  
However, Yamashita fails to teach a license lamp for illuminating the license plate.
Otsuji teaches a license lamp (48, fig. 1) for illuminating the license plate (46, fig. 1).
Therefore, in view of Otsuji, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a license lamp for illuminating the license plate of Yamashita, in order to clearly illuminate the license plate to be visible.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2021/0061391).
Re claim 32: Yamashita teaches a rear surface of the tail lamp (rear surface of 191, fig. 3B).
However, Yamashita fails to teach the rear surface of the tail lamp is substantially flush with a rear surface of the sensor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the position of the sensor and the tail lamp such that the rear surface of the tail lamp is substantially flush with a rear surface of the sensor to minimize the amount of space taken by the components, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the rear stay further includes a sealing member and wherein the sealing member is disposed between the stay main body and the upper covering, and seals at least a part of a space between the stay main body and the upper covering with respect to claim 21; wherein the rear stay further includes a lower covering that is disposed so as to cover at least a part of a lower surface of the stay main body, wherein the stay main body has an insertion hole for having a harness connected to the sensor pass therethrough, and wherein, via the insertion hole, the harness connected to the sensor passes through a space between the stay main body and the lower covering with respect to claim 22 as specifically called for in the claimed combinations.
Claim 23 is allowable since it is dependent upon claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa (US 2017/0101147), Katagiri (WO 2019/186945), Hagimoto (WO 2019/186948), and Sugitani (WO 2014136658) disclose a similar saddle type vehicle with a sensor in the tail lamp.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875